Exhibit 10.4
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Brackets with triple asterisks denote omissions.
PLAYSTATION 5 AMENDMENT TO PLAYSTATION GLOBAL
DEVELOPER & PUBLISHER AGREEMENT


This PlayStation 5 Amendment (“PS5 Amendment”) to the PlayStation Global
Developer and Publisher Agreement (“GDPA”), effective as of May 1, 2020 (“PS5
Effective Date”), entered into by Sony Interactive Entertainment, Inc.
(“SIEJA”), a Japanese company with offices at 1-7-1 Konan, Minato-ku, Tokyo
108-0075, Japan, Sony Interactive Entertainment LLC (“SIEA”), a Delaware limited
liability company with offices at 2207 Bridgepointe Parkway, San Mateo, CA
94404, and Sony Interactive Entertainment Europe Limited (“SIEE”), an English
company with offices at 10 Great Marlborough Street, London W1F 7LP, UK, on the
one hand (SIEJA, SIEA and SIEE, each individually an “SIE Company” and
collectively, “SIE”), and Take-Two Interactive Software, Inc., a Delaware
Corporation with offices at 110 West 44th Street, New York, NY 10036, and email
address [***], Take-Two Interactive Japan G.K., Take-Two Interactive Korea Ltd.,
Take-Two Interactive Software UK Limited and Take Two International GmbH
(individually and collectively, “Publisher”), on the other hand.


SIE and Publisher entered into the GDPA for the development and publishing of
products for the PlayStation 4 and other proprietary PlayStation Systems. SIE
and its Affiliates have since designed and developed certain core technology
relating to the PlayStation 5 interactive entertainment system (“PS5”).
Publisher desires to be granted a non-exclusive license to develop, publish,
have manufactured, market, advertise, distribute or sell products for the PS5
and SIE is willing to grant Publisher such a license in accordance with the
terms, and subject to the conditions, of this PS5 Amendment.


SIE and Publisher agree:


1.Definition of Terms. Unless otherwise indicated, capitalized terms used in
this PS5 Amendment have the meanings given to them in Schedule 1 of the GDPA.


2.Extension of GDPA to PS5. The terms and conditions of the GDPA, as modified by
this PS5 Amendment, shall be extended to Publisher’s PS5 products or services
and all references to “Systems” in the GDPA are deemed to include PS5. The
definition of “Systems” in Schedule 1 of the GDPA will be deleted and replaced
by the following:


“System” means each of the proprietary PlayStation systems known as the
PlayStation, PlayStation 2, PlayStation 3, PlayStation 4, PlayStation 5,
PlayStation Portable (PSP), PlayStation Vita (PS Vita), and PlayStation Vita TV
(PS Vita TV), including all iterations and server emulation of each.
Collectively, all of the foregoing are referred to as the “Systems.”


3.[***]. Section 9.2.2(b) of the GDPA shall be deleted in its entirety and
replaced with the following:


[***].


4.Other Modifications to the GDPA. Certain terms of the GDPA will be modified as
set out in Exhibit 1of this PS5 Amendment.


5.Standard Contractual Clauses For The Transfer of Personal Data. By accepting
this PS5 Amendment, Publisher is deemed to have read, acknowledged and accepted
the European Commission’s Standard Contractual Clauses for the Transfer of
Personal Data set forth in Exhibit 2 of this PS5 Amendment. Upon acceptance of
this PS5 Amendment, the GDPA will be deemed to include such clauses as a
Schedule to the GDPA.


6.Interpretation. Except as modified by this PS5 Amendment, the GDPA will
continue in full force and effect. In the event of any conflict between this PS5
Amendment and the GDPA, the terms of this PS5 Amendment will prevail solely to
the extent of such conflict. This PS5 Amendment may be executed by



--------------------------------------------------------------------------------

37888381.3
electronic signature and in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same document.


7.Authority to Contract. Each SIE Company is authorized by each other SIE
Company to present and execute this PS5 Amendment on behalf of each other SIE
Company, and to bind each other SIE Company to this PS5 Amendment.




2



--------------------------------------------------------------------------------

37888381.3
IN WITNESS OF WHEREOF, the parties hereto have executed this PS5 Amendment as of
the dates set forth below.




Sony Interactive Entertainment LLC    


By: /s/ Philip L. Rosenberg    


Print Name: Philip L. Rosenberg    


Title: SVP    


Date: 09-30-2020    






Take-Two Interactive Software, Inc.    


By: /s/ Daniel Emerson    


Print Name: Daniel Emerson    


Title: EVP & GC    


Date: 9/29/2020    






Take-Two Interactive Japan G.K.        Take-Two Interactive Korea Ltd.


By: /s/ Sebastian Belcher        By: /s/ Sebastian Belcher    


Print Name: Sebastian Belcher        Print Name: Sebastian Belcher    


Title: Director        Title: Director    


Date: 30 September 2020        Date: 30 September 2020    






Take-Two Interactive Software UK Limited    Take Two International GmbH


By: /s/ Sebastian Belcher        By: /s/ Frédéric Beaurain    


Print Name: Sebastian Belcher        Print Name: Frédéric Beaurain    


Title: Director        Title: Financial Controller    


Date: 30 September 2020        Date: 30 September 2020    




3

